t c memo united_states tax_court john difronzo petitioner v commissioner of internal revenue respondent docket no filed date carl m walsh for petitioner warren m joseph and donna c hansberry for respondent memorandum opinion raum judge the commissioner determined a dollar_figure deficiency in petitioner's federal income taxes there are two issues for consideration whether petitioner properly substantiated payment of dollar_figure in legal fees to his attorney and whether those fees which were paid to defend petitioner unsuccessfully against charges of conspiracy and mail and wire fraud are to the extent substantiated deductible as ordinary and necessary business_expenses under sec_162 this case was submitted on the basis of a stipulation of facts petitioner john difronzo resided in river grove illinois when the petition in this case was filed on date petitioner was indicted by the grand jury in the united_states district_court for the southern district of california criminal case no e he was charged with a variety of federal offenses including mail and wire fraud and conspiracy to commit mail and wire fraud the indictment generally alleged that petitioner and other members of the chicago organized crime family planned to contract with the rincon band of mission indians to control gambling operations on the rincon indian_reservation the defendants meant to conceal that the money they invested came from the chicago organized crime family the defendants intended to structure the operation so as to maximize their profits they intended to skim profits from the operation without the knowledge of the rincon indians they also intended to use the operation to launder the proceeds from other illegal enterprises of the chicago organized crime family unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner was found guilty of conspiracy and substantive counts of mail and wire fraud on date he was sentenced to months' imprisonment a dollar_figure fine and a dollar_figure special assessment petitioner subsequently filed an appeal with the court_of_appeals for the ninth circuit on date the ninth circuit affirmed petitioner's conviction but reversed the sentence and remanded for resentencing on date petitioner was resentenced to months' imprisonment a dollar_figure fine and a dollar_figure special assessment on his individual_income_tax_return petitioner took a deduction of dollar_figure for legal fees incurred in the defense of indictment no cr92-62-wbe in the united_states district_court for the southern district of california in which taxpayer was convicted of mail fraud deduction pursuant to sec_162 and 383_us_687 petitioner's filing_status was married filing separate on date the commissioner issued a notice_of_deficiency to petitioner disallowing the dollar_figure deduction substantiation petitioner deducted dollar_figure in legal fees on his return his substantiation consists of three sets of documents a number of other issues were raised in the notice_of_deficiency however they appear to have resulted from the disallowance of the deduction for legal fees both parties argued only the deductibility of the legal fees in their briefs and trial memoranda first there is a cashier's check for dollar_figure made out to carl m walsh and remitted by john difronzo the check is dated date with it is a deposit slip for carl m walsh dated date among the checks listed for deposit is one for dollar_figure second there is a check for dollar_figure from rosemary difronzo made payable to carl m walsh that check is dated date and is payable from the account of rosemary difronzo on date a deposit was made on behalf of carl m walsh included in that deposit was a check for dollar_figure third there is a deposit slip from carl m walsh dated date only one check is listed for dollar_figure the deposit slip is accompanied by two check stubs from the register of carl m walsh beside check stub dated date there is a notation under deposits difronzo big_number sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business for a deduction for legal expenses the taxpayer must also prove that he paid for the services performed for him lussy v commissioner tcmemo_1995_393 affd without published opinion 114_f3d_1201 11th cir petitioner's filing_status is married filing separate as a result he must demonstrate that he alone made all of the payments here there is no evidence that the dollar_figure check signed by rosemary difronzo was from any source other than her there is also nothing in the record indicating that petitioner paid the second dollar_figure the deposit ticket with its vague notation difronzo is not adequate proof that petitioner actually paid the check in view of our finding that rosemary difronzo made the dollar_figure payment accordingly petitioner has adequately substantiated only dollar_figure of the dollar_figure deduction deductibility of legal fees the origin and character of the claim with respect to which legal fees are incurred controls whether the expense is a deductible business_expense or a nondeductible personal_expense 372_us_39 in 383_us_687 the taxpayer underwrote public stock offerings and bought securities to resell to customers he was convicted of violating the fraud section of the securities act of mail fraud and conspiracy to violate those statutes he spent dollar_figure in legal fees during which amount he deducted on his income_tax return for that year id pincite the supreme court held that the taxpayer's legal fees were deductible the criminal charges against the taxpayer found their source in his business activities as a securities_dealer the taxpayer's legal fees paid in defense against those charges therefore clearly qualify under gilmore as 'expenses paid_or_incurred in carrying on any trade or business' within the meaning of sec_162 id pincite the criminal convictions in this case provide proof of petitioner's involvement in an illegal trade_or_business the indictment alleges that the chicago organized crime family obtained income through the pursuit of a variety of illegal activities including but not limited to bookmaking loansharking extortion illegal gambling trafficking in stolen property and fraud and would travel in interstate commerce in furtherance of those activities it also alleges that petitioner was a crew chief or a mid- level leader in the chicago organized crime family the indictment chronicles petitioner's involvement in one particular money-making scheme specifically petitioner and his confederates planned to invest money in a gambling operation without disclosing to the rincon indians that the money came from the chicago organized crime family they planned to structure the gambling operation in such a way that the crime family would maximize its profits at the indians' expense they also planned to skim profits and use the operation to launder funds from other illegal activities of the crime family the criminal charges against petitioner originated from his business activities as a member of the chicago organized crime family his legal fees incurred in defense of those charges are deductible under sec_162 the government contends that petitioner was not engaged in a trade_or_business according to the government petitioner merely conspired to set up a gambling operation with the rincon indians the government characterizes this as a mere expectation of a future business that is not deductible see ellis v commissioner tcmemo_1967_94 expenses for a business that never materialized were not deductible as we indicated above petitioner's trade_or_business consisted of furthering the interests of the chicago organized crime family these interests as listed in the indictment included bookmaking loansharking extortion illegal gambling and fraud the rincon gambling operation was one such endeavor and while it is true that an expense incurred in a mere expectation of a future business is not deductible an expense incurred from an activity entered into with the genuine intention of making a profit is 275_f2d_578 7th cir affg tcmemo_1958_104 petitioner entered into the rincon gambling operation with the genuine intention of making a profit the government also relies on 942_f2d_444 7th cir affg 94_tc_96 in accardo the taxpayer was indicted but acquitted of racketeering charges id pincite he attempted to deduct his legal fees from the rico prosecution the taxpayer could not validly claim a deduction under sec_162 because he was acquitted of being engaged in the racketeering business he turned instead to sec_212 he claimed he was entitled to a deduction because he was protecting certain certificates of deposit from forfeiture under the rico statute assets purchased with racketeering funds are subject_to forfeiture id pincite the seventh circuit denied the deduction on the ground that because petitioner was acquitted and because the certificates of deposit were not obtained with the proceeds of the alleged racketeering activities in any event there was no nexus between the certificates and the racketeering legal expenses id pincite the government interprets accardo to mean that accardo's fellow defendants there were entitled to deduct their legal fees because they were involved in the racketeering business and their property was subject_to forfeiture and seizure the government attempts to distinguish petitioner's case on the basis that his property was not subject_to forfeiture and seizure in its brief the government also relies on the differences in the statutes themselves unlike the racketeering statute which sec_212 provides in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable year-- for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income refers to receiving income from racketeering activity the conspiracy statute uses only the word 'conspire' see u s c and conspiring to commit an offense is not the equivalent of engaging in a business activity the government places too much emphasis on the forfeiture and seizure provisions the forfeiture provisions were discussed in accardo because the risk of forfeiture was integral to the taxpayer's claim of a deduction under sec_212 id pincite those provisions have no bearing here since petitioner's claim for deduction is pursuant to sec_162 moreover the statute itself is not determinative of petitioner's business activity rather the indictment chronicles a business transaction undertaken by petitioner as a member of the chicago organized crime family petitioner's involvement in this business was confirmed by his criminal conviction although it would seem contrary to public policy to allow a deduction in the conduct of an illegal and highly reprehensible criminal activity it has been established that such is not sufficient to deny a deduction otherwise allowable see commissioner v tellier u s pincite 356_us_27 93_tc_151 o'malley v commissi91_tc_352 true the payment of expenses in such activity may not be deductible where the expense itself is illegal see sec_162 f 105_tc_94 affd without published opinion 98_f3d_1338 5th cir 104_tc_518 zecchini v commissioner tcmemo_1992_8 but the payment here of legal expenses is no more illegal than the payment of rent or utility charges to the extent that petitioner has established the payment of the legal fee in question we hold that he is entitled to the claimed deduction decision will be entered under rule
